Title: From Benjamin Franklin to Deborah Franklin, 6 July 1773
From: Franklin, Benjamin
To: Franklin, Deborah



  West Wickham, the Seat of Lord Le Despencer, Bucks   
  My dear Child,
July 6. 1773.
I am here in my Way to Oxford, where I am going to be present at the Installation, and shall stay a few Days among my Friends there. By Capt. All who sails next Week I shall write fully to you, and to Friends in Philadelphia. This is my only Letter per Packet. Love to our Children, and to Benny Boy. I am, Thanks to God, very well and hearty, and ever Your affectionate Husband
 
Addressed: To / Mrs Franklin / at / Philadelphia / via N. York / per Packet / B Free Franklin
Notation: Old Letters
